DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-12 are pending and are allowed. 

Election/Restrictions
Applicant's species election of the compound
    PNG
    media_image1.png
    325
    1028
    media_image1.png
    Greyscale
(Fig. 8B) without traverse in the reply filed on 10/19/2021 is acknowledged. Claims 1-12 read on the elected species of the formula 
    PNG
    media_image2.png
    158
    681
    media_image2.png
    Greyscale
, wherein ODN is a T8 oligonucleotide, L is a linking group having 10 main chain atoms selected from C, N, O and P (i.e,. 
    PNG
    media_image3.png
    98
    314
    media_image3.png
    Greyscale
), Ar3 is indolyl, R1 is ethyl covalently bonded to Ar3, Ar1 is benziothiazolyl, Ar2 is benzene, and n is 2.
The elected invention was examined in accordance with the MPEP 803.02. The elected species appears allowable in view of the prior art; therefore, examination of the Markush-type claim has been extended to the full scope of the invention. The election of species requirement has been withdrawn.
Prior art was found on a method of detecting a nucleic acid sequence using several different non-elected species wherein n is 0. See, for example, Sokol et al. PNAS 1998, 95, 11538-11543 (e.g., Fig. 1, p. 11539), Brown et al. WO 9945017 A1 (e.g., claim 5), and Dai et al. Chem. Commun. 2010, 46, 1221-1223 (e.g., Fig. 1, p. 1222). To circumvent the prior art, the claims are being amended to exclude n=0. See the Examiner’s Amendment below.

Priority

    PNG
    media_image4.png
    79
    591
    media_image4.png
    Greyscale


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given telephonically by Sara K. Borrelli on 12/16/2021. The amendments are as follows: 

	Claim 1, line 14 (“n is from 0 to 5,”), REPLACE “0” with “1”

Allowable Subject Matter
Claims 1-12 are allowed. The following is an examiner’s statement of reasons for allowance: 
Claims 1-12 are drawn to a method of using various oligonucleotide conjugates for detecting a nucleic acid sequence in a sample. Claims 1 and 5 are independent claims. The closest prior art to claim 5 is Lukhtanov et al. US 6,790,945 B2 and Reed et al. US 6,727,356 B1. The difference between the prior art and the claimed invention, involving a conjugate of the formula
    PNG
    media_image5.png
    163
    733
    media_image5.png
    Greyscale
, is that the prior art uses conjugates that have a linker connecting Ar1 to the carbonyl group where the claimed compounds have a direct bond.
Lukhtanov et al. teaches oligonucleotide probes that can be used as fluorescent quenching detection reagents for detecting nucleic acid targets. See, e.g., col. 1 ll. 12-18, col. 4 ll. 33-57, Reaction Scheme 7 (col. 47-48). See, also, conjugate 25a (col. 93-94):

    PNG
    media_image6.png
    396
    1186
    media_image6.png
    Greyscale
.
Reed et al. oligonucleotide-fluorophore-quencher conjugates useful in detection methods of nucleic acid targets. See, e.g., col. 1 ll. 7-13, Table 1, and the conjugate of claim 5, which has the following structure:

    PNG
    media_image7.png
    653
    943
    media_image7.png
    Greyscale
.
The closest prior art to claim 1 includes, but is not limited to, Sokol et al. PNAS 1998, 95, 11538-11543, Brown et al. WO 9945017 A1, and Dai et al. Chem. Commun. 2010, 46, 1221-1223 (e.g., Fig. 1, p. 1222). The difference between the prior art and the claimed invention, utilizing a conjugate of the formula 
    PNG
    media_image8.png
    158
    679
    media_image8.png
    Greyscale
,is that the prior art uses conjugates wherein n is 0, whereas the claimed conjugates requires n is 1-5.
Sokol et al. teach oligodeoxynucleotide “molecular beacon” reporters for targeting mRNA. See, e.g., abstract, p. 11539. See, also, Fig. 1 which depicts the following structure:

    PNG
    media_image9.png
    162
    538
    media_image9.png
    Greyscale
.
Brown et al. teach a method of DNA analysis using fluorophore-containing oligonucleotide probes, such as 
    PNG
    media_image10.png
    209
    320
    media_image10.png
    Greyscale
. See, e.g., p. 2 (ll. 4-20) and claim 5.
Dai et al. teaches oligodeoxyfluorosides quenching reagents for detecting DNA. See, e.g., Fig. 1:

    PNG
    media_image11.png
    680
    1113
    media_image11.png
    Greyscale
.
The prior art does not provide any guidance or motivation for modifying these oligonucleotides conjugates by inserting a chemical group of the structure 
    PNG
    media_image12.png
    74
    119
    media_image12.png
    Greyscale
next to the moiety 
    PNG
    media_image13.png
    54
    175
    media_image13.png
    Greyscale
into the backbone of the conjugate. As such, the instant invention is both novel and nonobvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592.  The examiner can normally be reached on 10 am-6 pm MST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amanda L. Aguirre/Primary Examiner, Art Unit 1626